Citation Nr: 0325419	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from October 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's application to reopen a 
claim for service connection for schizophrenia.


REMAND

Shortly after the veteran filed his application to reopen a 
claim for service connection for schizophrenia in this case, 
the Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

With regard to applications to reopen finally denied claims, 
only the second sentence of section 3.159(c), section 
3.159(c)(4)(iii), and the amendment to 38 C.F.R. § 3.156(a) 
(providing the definition of new and material evidence) do 
not apply to applications to reopen, such as the one in this 
case, filed before August 29, 2001.  All the other regulatory 
provisions implementing the VCAA, as well as the provisions 
of the statute itself, apply to applications to reopen claims 
received by VA on or after November 9, 2000, as well as to 
any application to reopen a claim, such as the one in this 
case, filed before that date but not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the veteran has not been given specific notice 
of the enactment of the VCAA or of its provisions.  More 
importantly, however, he has not been given adequate notice 
of what information or evidence is needed to enable him to 
reopen his claim for service connection for schizophrenia as 
well as what evidence he is to provide and what evidence VA 
will attempt to obtain in accordance with the requirements of 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, remand is required to fulfill this duty to 
notify. 

Although the RO provided the veteran with the correct 
definition of new and material evidence (that is, the 
definition set forth at 38 C.F.R. § 3.156(a) prior to 
revisions effective for applications to reopen filed on or 
after August 29, 2001) in the October 2000 rating decision 
and the June 2001 statement of the case, the July 2002 
supplemental statement of the case (SSOC) did not provide the 
veteran with the applicable provisions of 38 C.F.R. § 3.159 
(the second sentence of section 3.159(c) and section 
3.159(c)(4)(iii) do not apply to this veteran's application 
to reopen a claim which was filed prior to August 29, 2001).  
66 Fed. Reg. 45,620 (Aug. 29, 2001).

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant and notify 
him of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify him in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159, 
with the exception of the provisions in 
the second sentence of section 3.159(c) 
and section 3.159(c)(4)(iii) which do 
not apply to his application to reopen 
a claim which was filed in October 
2000, prior to August 29, 2001.  Advise 
him of the evidence necessary to reopen 
his claim for service connection for 
schizophrenia as well as what evidence 
he is to provide and what evidence VA 
will attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  

2.  Readjudicate the appellant's 
application to reopen his claim for 
service connection for schizophrenia.  If 
the benefit sought on appeal remains 
denied, provide the appellant with an 
SSOC which contains notice of all 
relevant actions taken on his application 
to reopen his claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to this 
issue currently on appeal.  Specifically, 
the SSOC must provide the veteran with 
notice of the applicable provisions of 
38 C.F.R. § 3.159 (the second sentence of 
section 3.159(c) and section 
3.159(c)(4)(iii) do not apply to this 
veteran's application to reopen a claim 
which was filed prior to August 29, 
2001).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




